Citation Nr: 0614354	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho (RO).

The issues of entitlement to service connection for 
lumbosacral strain, to include as secondary to a service-
connected left foot disorder, and for post-traumatic stress 
disorder (PTSD), are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a disability due to impaired 
hearing for VA purposes.

2.  The veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claims, a letter dated in April 
2002 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in December 2002.  38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  



Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, 
during active duty service, or within one year of separation 
from service.  However, although hearing loss is not shown in 
service or within one year of separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993). 

Subsequent to service, the first diagnosis of hearing loss is 
a private audiological evaluation conducted by a hearing aid 
dealer, dated in November 2001.  The results of the hearing 
evaluation are charted, but not stated in numeric values, 
with word recognition percentage scores of 96 percent, 
bilaterally.  In contrast to the private hearing aid dealer, 
a VA examiner in December 2002 found normal hearing 
thresholds, bilaterally, except for the mild loss noted at 
4000 Hertz in the right ear.  Speech discrimination test 
scores were also excellent, at 96 percent bilaterally.  

The evidence of record does not show that the veteran has a 
disability due to impaired hearing for VA purposes.  As noted 
above, the audiological evaluation conducted by the veteran's 
private hearing aid dealer does not conform to the regulatory 
requirements.  See 38 C.F.R. § 3.385; see also 38 C.F.R. 
§§ 4.85, 4.86 (2005).  Specifically, although the results of 
the hearing loss evaluation are charted, they are not stated 
in numeric values, and it is not stated that the word 
recognition scores are based on use of the Maryland CNC word 
test list.  As such, the results from this examination cannot 
be considered for VA purposes.  Nevertheless, based on the 
findings noted on the more recent VA examination, as 
discussed above, a disability due to impaired hearing for VA 
purposes has not been shown.  See 38 C.F.R. § 3.385.  As 
such, service connection for bilateral hearing loss is not 
warranted.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is 
no evidence of a disability due to impaired hearing for VA 
purposes, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran's service medical records show no reports of or 
diagnoses of tinnitus in service.  Subsequent to service, the 
first evidence of tinnitus is dated in November 2001, when 
the veteran reported experiencing bilateral, constant, high-
pitched tinnitus.  Consequently, the veteran's private 
hearing aid dealer concluded that based on the veteran's 
reported history, including 4 years of jet noise with 
inadequate hearing protection, that the veteran's tinnitus 
was more than likely a result of military service.  

In December 2002, a VA audiological examination was 
conducted.  The veteran reported tinnitus, constant in his 
right ear, and intermittent in his left ear, which he felt 
was the result of 4 years of exposure to jet noise with 
inadequate hearing protection.  The examiner noted that the 
veteran also reported postservice occupational noise 
exposure, in jobs such as laborer (using a brick saw), 
bartender, truck driver, and in a laundry service, and 
recreational noise exposure, while hunting.  The veteran 
reported that he did not use hearing protection during these 
periods of noise exposure.  It was concluded that due to the 
extensive postservice occupational and recreational noise 
exposure, and the initial onset of tinnitus over 30 years 
subsequent to service, it was less likely than not that the 
veteran's tinnitus was related to service.

The weight of the evidence of record does not show that the 
veteran's tinnitus is related to service.  As noted above, 
the opinion that the veteran's tinnitus is related to the 
veteran's military service was offered by a private hearing 
aid dealer.  It has not been shown that he has the 
qualifications required to provide a probative medical 
opinion as required by the pertinent regulations.  See 
38 C.F.R. §§ 3.159(a)(1), 4.85(a).  Further, there is no 
evidence that he reviewed the veteran's claims file, elicited 
a history of the veteran's postservice noise exposure, or 
considered the effect of any postservice noise exposure on 
the veteran's tinnitus.  In contrast, the VA examiner has the 
necessary credentials, and considered both the remote onset 
of the veteran's tinnitus from service separation, as well as 
the role of both inservice and postservice noise exposure, in 
formulating his opinion.  

For the reasons discussed above, the Board finds that the VA 
examiner's opinion is more probative than that of the private 
hearing aid dealer.  As such, the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  As the benefit of the doubt 
doctrine is inapplicable, the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

The veteran seeks service connection for lumbosacral strain, 
to include as secondary to his service-connected left foot 
disorder.  He asserts that the dramatic shift in his gait, 
resulting from the left foot disorder, has caused his 
lumbosacral strain.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
(additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

Regulations relating to VA's duty to notify and to assist 
claimants require that when a veteran seeks service 
connection, the RO must notify the veteran by letter of the 
specific criteria necessary for a grant of service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Service connection can be, 
depending on the disability claimed, on a direct, 
presumptive, or secondary basis.  In the instant case, the 
veteran is claiming entitlement to service connection for a 
back disorder, to include as secondary to a service-connected 
disorder.  The RO sent a letter in April 2002 notifying the 
veteran of the criteria for direct and presumptive service 
connection, but did not state the criteria for secondary 
service connection.  Therefore, the Board finds that VA's 
duty to notify regulations have not been met in full.

Additionally, although the veteran was afforded a VA 
examination in December 2002, to determine the etiology of 
his back disorder, the Board finds this examination 
inadequate for appellate purposes.  The examiner concluded 
that the "diagnosed lumbar disease" was less likely than 
not "secondary to [the veteran's] left foot disease."  
However, it is not clear that this opinion includes as to 
whether the veteran's service-connected foot disorder 
aggravates the diagnosed low back disorder.    

Additionally, the veteran has claimed entitlement to service 
connection for PTSD.  Specifically, he alleged in his May 
2002 stressor statement that several incidents that occurred 
during service are at the root of his psychiatric disability.  
There are private and VA medical opinions which both support 
and reject a finding that the veteran has a current diagnosis 
of PTSD.  However, the RO has never attempted to verify the 
veteran's alleged stressors.  In the December 2003 statement 
of the case, the RO noted that the veteran failed to provide 
enough specific information with which the U.S. Army and 
Joint Services Records Research Center (JSRRC) could conduct 
a search.  

Although the Board recognizes that some events that the 
veteran has claimed as stressors, such as witnessing a flight 
mechanic being injured when sucked into the intake of a 
plane, may be unverifiable, it also finds that the veteran 
has provided enough information with regard to the remaining 
events, to include where an A-4 military jet allegedly landed 
on his ship with its bombs descended, then the bomb rolled 
off the side of the ship, as well as the incident where a 
launch-and-recovery helicopter allegedly crashed after 
lifting off the flight deck.  The veteran has stated that 
during this time, October 1966 to March 1967, he was 
stationed aboard the U.S.S. Intrepid (CVS-11), and was 
assigned to VA-95, an attack squadron.  The Board finds that 
this level of detail is sufficient such that the RO should 
make an attempt to verify the veteran's stressors through 
obtaining information from JSRCC.  

Accordingly, the issues of entitlement to service connection 
for lumbosacral strain, to include as secondary to service-
connected left foot disorder, and of service connection for 
PTSD, are hereby remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with respect to the issue 
of service connection for lumbosacral 
strain, to include as secondary to the 
veteran's service-connected left foot 
disorder.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the RO must notify the 
veteran of the criteria set forth in 
38 C.F.R. § 3.310 for secondary service 
connection with regard to the issue on 
appeal.  

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any low back disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed low back disorder is related to 
the veteran's active duty service.  The 
examiner must also state whether any 
diagnosed low back disorder is due to or 
aggravated by any service-connected 
disorder.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  The RO must request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran must be 
asked to provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

The veteran must be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.

4.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary 
of all the claimed stressors.  This 
summary, and all associated documents, 
must be sent to the Naval Historical 
Center, Archives Section, Washington 
Navy Yard, Washington, D.C.  The Naval 
Historical Center must be provided with 
a copy of any information obtained 
above, and must be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, including the ship's command 
history for the U.S.S. Intrepid 
(CVS-11) for the period in which the 
veteran served aboard this vessel.

Further, as ship's deck logs prior to 
1974 are not maintained at the Naval 
Historical Center, this summary and all 
associated documents must be sent to 
the National Archives and Records 
Administration (NARA).  NARA must be 
provided with a copy of any information 
obtained above, and must be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors, including the deck 
logs for the U.S.S. Intrepid (CVS-11) 
for the period in which the veteran 
served aboard this vessel. 

Additionally, this summary, and all 
associated documents, must be sent to 
the U.S. Army and Joint Services 
Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  
22315-3802.  All replies or other 
correspondence received from JSRRC with 
regard to the veteran's alleged 
stressors must be associated with the 
veteran's claims file.  If JSRRC 
informs the RO that it needs additional 
information before proceeding with a 
search, the RO must make every attempt 
to obtain that information from the 
veteran or through other resources.  

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has not previously 
examined or treated the veteran to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file and a copy of 
this remand must be made available to 
the examiner prior to this examination.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale must be 
provided for any opinions stated.  The 
report must be typed.


7.  After the above actions have been 
completed, the RO must readjudicate the 
claims for entitlement to service 
connection for lumbosacral strain, to 
include as secondary to service-
connected left foot disorder, and for 
service connection for PTSD.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


